I concur in the result. I interpret the opinion to hold that where one knows, or should know if he looks, that a train is approaching through such poor visibility as to make any judgment of its speed or distance so unreliable that he is not able to determine whether, going at a legal speed, it would strike him, he should not attempt to cross in front of it. Under these circumstances he does not come within the class of cases which hold that a person may not necessarily, in law, be adjudged to be imprudent if he attempts to cross when he can observe and know that the train is such a distance away that, coming at legal speed, it could not collide with his car.
McDONOUGH, J., being disqualified, did not participate herein. *Page 393